702 A.2d 683 (1997)
In re Jay Marc BERKOWITZ, Respondent.
A Member of the Bar of the District of Columbia Court of Appeals.
No. 96-BG-1489.
District of Columbia Court of Appeals.
Submitted October 28, 1997.
Decided November 13, 1997.
*684 Before TERRY and REID, Associate Judges, and PRYOR, Senior Judge.
PER CURIAM:
On October 9, 1996, the Court of Appeals of Maryland suspended respondent from the practice of law for an indefinite period of time with a right to apply for readmission in ninety days. The court found that respondent had negligently misappropriated client funds, with several mitigating factors, by using an insurance settlement check to pay firm obligations. Upon petition, respondent was reinstated by the Court of Appeals of Maryland on February 12, 1997.
The District of Columbia Court of Appeals Board on Professional Responsibility recommends a suspension of six months, arguing that a ninety-day reciprocal suspension would be substantially different from the discipline warranted in this jurisdiction for respondent's misconduct. See D.C. Bar R. XI, § 11(c)(4) (1997) ("Reciprocal discipline shall be imposed unless ... (4) The misconduct established warrants substantially different discipline in the District of Columbia;"). We adopt the Board's recommendation.
On consideration of the Report and Recommendation of the Board on Professional Responsibility dated April 18, 1997, recommending a suspension of six months with no requirement to show fitness upon petition for reinstatement; the order of the Court of Appeals of Maryland dated October 9, 1996, suspending respondent indefinitely with a right to apply for readmission in ninety days; the order of that court dated February 12, 1997, reinstating respondent to the practice of law in the State of Maryland; the order of this court dated November 21, 1996, suspending respondent pending final disposition of this proceeding; and the affidavit of Jay Marc Berkowitz wherein he declares that he has ceased and not practiced law in the District of Columbia since October 29, 1996, it is
ORDERED that respondent is hereby suspended from the practice of law in the District of Columbia for a period of six months, nunc pro tunc, to October 29, 1996, with no requirement that he show fitness upon petition for reinstatement.
The Clerk shall cause a copy of this opinion to be transmitted to the Chair of the Board on Professional Responsibility and to respondent, thereby giving him notice of the provisions of D.C. Bar R. XI, §§ 14 and 16, which set forth certain rights and responsibilities of suspended attorneys.
So ordered.